DETAILED ACTION
Status of Claims
Claims 1 and 36-54 are pending.  Claims 1, 36-38 and 41-51 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 39-40 and 52-54 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1 and 36-51) in the response filed on March 05, 2021 (to the January 07, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 52-53) and Group III (claim 54) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Also] in the response dated March 05, 2021, applicant elected the following species:
(a) one or more esters: “caprylic/capric triglyceride,”
(b) one or more “first wax”: “beeswax,”
(c) one or more “second wax”: “sunflower seed wax” and
(d) plant oil: “sunflower seed oil,”
However, it is noted that claims 39-40 are not drawn to the elected species for (c):
39. ([...]) The composition of claim 38, wherein the second wax further comprises hydrogenated castor oil.
40. ([...]) The composition of claim 39, wherein a weight ratio of sunflower seed wax to hydrogenated castor oil is 1.5 to 1.8 or about 1.67.
Therefore, claims 39-40
Accordingly, the January 07, 2021 Requirement for Restriction is made FINAL, and claims 1, 36-38 and 41-51 are examined as follows. 

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 36-37, 41-45, 47-48 and 50-51 are rejected under 35 U.S.C. § 103 as being unpatentable over BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010, on 10/02/2019 IDS; hereinafter, “Blin”), as evidenced by OSORIO (US 7,009,064 B2, Issued, Mar. 7, 2006; hereinafter, “Osorio”).
Blin is directed to a cosmetic makeup and/or care process:
COSMETIC MAKEUP AND/OR CARE PROCESS
ABSTRACT

(Blin, title & abstract), wherein “[t]he cosmetic compositions in accordance with the present invention may comprise a fatty phase especially comprising at least one compound chosen from oils and fatty substances that are solid at room temperature (20-25° C.) and atmospheric pressure, for example such as waxes and pasty fatty substances, and mixtures thereof” (Blin, par. [0046]).  Blin also teaches an exemplary lipstick embodiment:
[0267]	The lipstick compositions contain a white substance used in combination with the various mixtures of pearls and lakes.  The white substance composition is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Blin, par. [0267]) wherein the “white substance composition,” is present at 91% in an exemplary “lipstick composition” with 1.06% titanium oxide, 0.53% “FD & C Blue 1 aluminum lake” and 7.41% “FD & C Red 40 aluminum lake” (Blin, par. [0267], Ex. 7).
Regarding independent claim 51 and the requirements:
1.	([...]) An anhydrous personal care composition, comprising:
(a)	at least one ester, wherein said at least one ester is selected from one or more of the following groups:
(i)	triglycerides,
(ii)	diglycerides,
(iii)	monoglycerides,
(iv)	monoesters of diols, and
(v)	diesters of diols,
and wherein a total concentration of said at least one ester is 45 to 60 weight%, based on the total weight of the composition;
(b)	a first wax having a melting point of 35°C to 72°C present in an amount of 5 to 25 weight %, based on the total weight of the composition;
(c)	a second wax having a melting point of 73°C to 90°C present in an amount of 0.5 to 15 weight % based on the total weight of the composition;
(d)	at least one plant oil having a saponification value of 150 to 275 mg KOH/g, wherein a total concentration of said at least one plant oil is from 5 to 35 weight %, based on the total weight of the composition; and
(e)	wherein the composition is a stick.
Blin clearly teaches a cosmetic makeup (Blin, abstract), wherein the “white substance composition” (Blin, par. [0267]) in Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7) contains:
(a) caprylic/capric acid triglycerides (Blin, par. [0267], “white substance composition”), which are disclosed by Blin as oils (Blin, par. [0063], [0066] & [0068]), and are noted as: 
(a) “at least on ester,” “(i) triglycerides” of claims 1 and 36-37,
“the ester compris[ing] caprylic/capric triglyceride” of claim 41, and
the elected species of “at least one ester” of claim 1;
(b) beeswax (Blin, par. [0267], “white substance composition”), which is disclosed by Blin as a wax (Blin, par. [0092] & [0094]), and is noted as:
“beeswax” of claim 41,
a “first wax” of claims 36-37, and
“(b) a first wax having a melting point of 35°C to 72°C” of claim 1;
(c) ozokerite (Blin, par. [0267], “white substance composition”);
(d) apricot kernal oil (Blin, par. [0267], “white substance” composition), which is present at 20.1 % in Blin’s exemplary lipstick embodiment containing 91 wt.% “white substance composition” (Blin, par. [0267], Ex. 7), and is noted as 
“(d) at least one plant oil having a saponification value of 150 to 275 mg KOH/g” of claim 1 (as well as par. [0083] & Table 1 of the instant published application, US 2020/0030223 A1, therein listed with a saponification value of 185-195), and
a “plant oil” of claims 36-37,
wherein Blin’s composition is a lipstick (Blin, par. [0267], Ex. 7), thereby meeting the requirement of claim 1 for “wherein the composition is a stick.”
However, it is noted that:
(i) Blin’s exemplary lipstick embodiment contains (a) 6.7 wt.% caprylic/capric acid triglycerides (Blin, par. [0267], Ex. 7, i.e., the “white substance” contains 7.4 wt.% caprylic/capric acid triglycerides, wherein the “white substance” makes up 91 wt.% of the lipstick, wherein 7.4 wt.% of 91 wt.% is 6.7 wt.%); although Blin broadly discloses that oils such as caprylic/capric acid triglycerides (Blin, par. [0063]) may be present in amounts, wherein “the cosmetic compositions according to the invention comprise from 0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]), Blin DOES NOT EXPRESSLY TEACH an exemplary embodiment containing the following amounts of caprylic/capric acid triglycerides:
“[...] wherein a total concentration of said at least one ester is 45 to 60 weight%, based on the total weight of the composition” (claim 1),
“a. 46 to 56% by weight of the ester” (claim 36), and
“a. 47 to 53% by weight of the ester” (claim 37);
(ii) Blin’s exemplary lipstick embodiment contains (b) 3.1 wt.% beeswax (Blin, par. [0267], Ex. 7, i.e., the “white substance” contains 3.4 wt.% beeswax, wherein the “white substance” makes up 91 wt.% of the lipstick, wherein 7.4 wt.% of 91 wt.% is 6.7 wt.%); although Blin broadly discloses that waxes such as beeswax (Blin, par. [0092] & [0094]) may be present in amounts, wherein “the wax(es) approved for food use is or are present in the cosmetic compositions in accordance with the present invention in a content ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]), Blin DOES NOT EXPRESSLY TEACH an exemplary embodiment containing the following amounts of beeswax:
“a first wax having a melting point of 35°C to 72°C present in an amount of 5 to 25 weight %, based on the total weight of the composition” (claim 1),
“b. 8 to 19% by weight of the first wax” (claim 36), and
“b. 11 to 16% by weight of the first wax” (claim 37);
(iii) although Blin broadly discloses carnauba wax as a suitable wax for Blin’s composition (Blin, par. [0092] & [0094]), wherein carnauba wax is noted as a “second wax” of par. [0008] of applicants’ specification, thereby encompassed by the broadest reasonable interpretation (see see MPEP § 2111 with respect to broadest reasonable interpretation) of:
a “second wax” of claims 1 and 36-37, and
“a second wax having a melting point of 73°C to 90°C” of claim 1,
wherein “the wax(es) approved for food use is or are present in the cosmetic compositions in accordance with the present invention in a content ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]), Blin DOES NOT EXPRESSLY TEACH an exemplary embodiment containing a “second wax” of the instant claims, or amounts thereof, in combination with the above noted items (a), (b) and (d) in order to meet the instant requirements for:
“a second wax having a melting point of 73°C to 90°C present in an amount of 0.5 to 15 weight % based on the total weight of the composition” (claim 1),
“3 to 15% by weight of the second wax” (claim 36), or
“6 to 10% by weight of the second wax” (claim 37); AND
(iv) although Blin teaches an exemplary embodiment with 22.3 % apricot kernal oil (Blin, par. [0267], Ex. 7), while broadly disclosing that oils such as apricot oil (Blin, par. [0063], [0065] & [0068]) may be present in amounts, wherein “the cosmetic compositions according to the invention comprise from 0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]), Blin DOES NOT EXPRESSLY TEACH a specific exemplary embodiment with:
“(d) at least one plant oil having a saponification value of 150 to 275 mg KOH/g, wherein a total concentration of said at least one plant oil is from 5 to 35 weight %, based on the total weight of the composition” (claim 1),
 “5 to 12% of the plant oil” (claim 36), or
“6 to 11% of the plant oil” (claim 37).
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (i), (ii), (iii) and (iv), and in light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7) containing:
(a) 6.7 wt.% caprylic/capric acid triglycerides (Blin, par. [0267], Ex. 7),
(b) 3.1 wt.% beeswax (Blin, par. [0267], Ex. 7),
(c) ozokerite (Blin, par. [0267], Ex. 7), and
(d) 22.3 % apricot kernal oil (Blin, par. [0267], Ex. 7),
according to Blin’s broad teachings in order to arrive at the anhydrous personal care composition of the instant claims.  In this regard, it is noted that a reference is analyzed using its broadest teachings. MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  It is also noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Blin by:
(i) incorporating oils such as caprylic/capric acid triglycerides (Blin, par. [0063], [0066] & [0068]) so that “the cosmetic compositions according to the invention comprise from 0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]);
(ii) incorporating waxes such as beeswax (Blin, par. [0092] & [0094]) so that the wax(es) approved for food use is or are present in the cosmetic compositions in accordance with the present invention in a content ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]); AND
(iii) substituting carnauba wax (Blin, par. [0092] & [0094]) for ozokerite (Blin, par. [0267], Ex. 7), wherein “the wax(es) approved for food use [e.g., carnauba wax] is or are present in the cosmetic compositions in accordance with the present invention in a content ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]) since both carnauba wax and ozokerite are disclosed by Blin as equivalent waxes (Blin, par. [0092] & [0094], disclosing “beeswax” and “ozokerite” as suitable wax equivalents for Blin’s composition; see MPEP § 2144.06 (II), citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), stating: “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”),
(iv) incorporating oils such as apricot oil (Blin, par. [0063], [0065] & [0068]) so that “the cosmetic compositions according to the invention comprise from 0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]);
in order to arrive at a composition containing:
(a) caprylic/capric acid triglycerides (Blin, par. [0063], [0066] & [0068]) in amounts “0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]);
(b) beeswax (Blin, par. [0092] & [0094]) in amounts “ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]);
(c) carnauba wax (Blin, par. [0092] & [0094]) in amounts “ranging from about 1% to about 50%, in particular from about 3% to about 40%, in particular from about 5% to about 30% and especially from about 7% to about 20% by weight relative to the total weight of the compositions” (Blin, par. [0096]); AND
(d) 22.3 % apricot kernal oil (Blin, par. [0267], Ex. 7), or in “amounts “0.1% to 99% by weight, especially from 1% to 90% by weight, in particular from 5% to 70% by weight, in particular from 10% to 65% by weight and more particularly from 20% to 60% by weight, relative to the total weight of oil(s) approved for food use in the composition” (Blin, par. [0069]).”
In this respect, it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, Blin’s composition is disclosed as having “Covering Power”:
[0037]	Covering Power
[0038]	Advantageously, the cosmetic compositions according to the invention may have a covering power of greater than or equal to 30, in particular greater than or equal to about 50, especially greater than or equal to about 60, more particularly greater than or equal to about 80 and especially ranging from 90 to 100, or even of about 100.
(Blin, par. [0037]-[0038]), which is clearly a result-effective variable, and relatedly notes that “in the cosmetics field where the turnover of products is extremely rapid, there is a constant need for novel formulation routes for obtaining a level of performance at least equal to that offered by the current products, or, in certain respects, even better” (Blin, par. [0003]) and that “the choice of raw materials used for the implementation of these novel formulation routes must be guided, as it has always been, by an ever-increasing concern to offer the maximum guarantee, both for the consumers for whom the cosmetic formulations that incorporate them are intended, and for preservation of the integrity of the environment” (Blin, par. [0004]).  Therefore, one would have been motivated to modify Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7) according to (i), (ii), (iii) and (iv), above, in order to optimize a “have a covering power of greater than or equal to 30” (Blin, par. [0038]) for “obtaining a level of performance at least equal to that offered by the current products, or, in certain respects, even better” (Blin, par. [0003]) and also for “maximum guarantee, both for the consumers [...], and for preservation of the integrity of the environment” (Blin, par. [0004]).
Regarding claim 38 and the requirement for the elected species of “at least on plant oil,” namely “sunflower oil”: Blin teaches “sunflower oil,” along with “apricot oil,” “caprylic/capric acid triglycerides” and “mixtures thereof,” as a suitable oil (Blin, par. [0063]) for Blin’s composition (Blin, abstract).  It is noted that “sunflower oil,” which is taught by Blin as an oil (Blin, par. [0063]), is: “(d) at least one plant oil having a saponification value of 150 to 275 mg KOH/g,” and a “plant oil” of claims 1 and 36-37.
Since it would be obvious to rearrange Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7), as discussed above, one would be motivated to either incorporate “sunflower oil” along with “caprylic/capric acid triglycerides” “apricot oil” and “mixtures thereof” as suitable oils (Blin, par. [0063]), or as a substitute for an oil component, such as (d) apricot kernal oil (Blin, par. [0267], Ex. 7) since Blin, at par. [0063], discloses “sunflower oil” and “apricot oil” as equivalent oil components (Blin, par. [0063]) for Blin’s composition; see MPEP § 2144.06 (II), citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), stating: “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  See also, Osorio, abstract, describing sunflower oil as being obtained from sunflower seeds as evidence that sunflower oil encompasses sunflower seed oil.
Thus, Blin renders claims 1 and 36-37 obvious.
Regarding claim 41 and the requirements:
41. ([...]) The composition of claim 1, wherein the ester comprises caprylic/capric triglyceride, the first wax comprises beeswax, and the plant oil comprises sunflower seed oil.
Since it would be obvious to rearrange Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7), as discussed above, one would be motivated to either incorporate “sunflower oil” along with “caprylic/capric acid triglycerides” “apricot oil” and “mixtures thereof” as suitable oils (Blin, par. [0063]), or as a substitute for an oil component, such as (d) apricot kernal oil (Blin, par. [0267], Ex. 7) (since Blin, at par. [0063], discloses “sunflower oil” and “apricot oil” as equivalent oil components for Blin’s composition; see MPEP § 2144.06 (II), citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), stating: “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”).
Thus, Blin renders claim 41 obvious.
It is noted that the requirements of claims 42-45 and 51 for:
42. ([...]) The composition claim 1, wherein the stick has a melt temperature of 52 to 65°C.
43 ([...]) The composition of claim 42, wherein the stick has a melt temperature of 59 to 63°C or 61 to 62°C.
44. ([...]) The composition of claim 1, wherein the stick has a hardness of 300 to 550g.
45 ([...]) The composition of claim 44, wherein the stick has a hardness of 400 to 500g.
[...]
51. ([...]) The composition of claim 1 which is substantially homogenous at room temperature and which does not undergo separation when stored at a temperature of 49°C for 13 weeks.
are functional requirements.  In this regard, the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 1, which achieve the resulting release effects.  The broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended melting temperature and hardness of a composition that meets the structural requirements of claim 1.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 1 will achieve the intended result and fall within the boundaries of the claims.
Thus, Blin renders claims 42-45 and 51 obvious.
Regarding claim 47 and the requirement for:
47. ([...]) The composition of claim 1, wherein the composition is a sunscreen.
Blin teaches that the cosmetic composition (Blin, abstract), which may be formulated for “makeup and/or care products intended to be applied to the skin” (Blin, par. [0002]) and “for protecting the lips against the cold and/or sunlight and/or the wind” (Blin, par. [0236]).  Blin also teaches suitable cosmetic active agents, inter alia, “sunscreens.”  Blin, par. [0237].  Since it would be obvious to rearrange Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7), as discussed above, one would be further motivated to incorporate “sunscreens” (Blin, par. [0237]) in order formulate for protecting the lips against sunlight (Blin, par. [0236]), whereby a composition containing “sunscreens” meets the requirements for the elected species of “sunscreen” composition of claim 47.
Thus, Blin renders claim 47 obvious.
Regarding claim 48 and the requirement for:
48. ([...])The composition of claim 47, wherein the composition comprises a sun-protective level of zinc oxide particles.
Blin teaches “zinc oxide” as a mineral pigment (Blin, par. [0178]), wherein the term, “pigments,” encompasses “mineral or organic particles” (Blin, par. [0177]), which are taught by Blin as “dyestuffs” (Blin, par. [0176]).  Further in this regard, Blin teaches: “These dyestuffs may be present in a proportion of from 0.01 % to 40% by weight, especially from 0.1 % to 20% by weight and in particular from 0.5% to 15% by weight, or even from 1 % to 10% by weight, relative to the total weight of the cosmetic composition.”  Blin, par. [0180].  It is noted that “zinc oxide,” which is taught by Blin as a mineral pigment (Blin, par. [0178]) and dyestuff (Blin, par. [0176]), is: zinc oxide particles of claim 48.  Since it would be obvious to rearrange Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7), as discussed above, one would be further motivated to incorporate “zinc oxide” as a mineral pigment (Blin, par. [0178]) and dyestuff (Blin, par. [0176]) so that “[t]hese dyestuffs may be present in a proportion of from 0.01 % to 40% by weight, especially from 0.1 % to 20% by weight and in particular from 0.5% to 15% by weight, or even from 1 % to 10% by weight, relative to the total weight of the cosmetic composition” (Blin, par. [0180]), which overlaps the amount of “zinc oxide is present in a concentration of 10 to 30 weight %, based on the total weight of the composition” of par. [0037] in order to reasonably meet the requirement for a “sun-protective level of zinc oxide particles” of claim 48.  See MPEP § 2144.05 (I), noted above, regarding the obviousness of prior art overlapping claimed ranges.
Thus, Blin renders claim 48 obvious.
It is noted that the requirement of claim 50 for:
50. ([...]) The composition of claim 1, wherein elements (a), (b), (c), and (d) of claim 1 are separate components which are combined to provide the composition.
is a product-by-process requirement.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Blin meets the structural requirements of claim 1, as discussed above, and therefore, reasonably meets the product-by-process requirements of claim 50.
Thus, Blin renders claim 50 obvious.
Claim 38 is rejected under 35 U.S.C. § 103(a) as being unpatentable over BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010, on 10/02/2019 IDS; hereinafter, “Blin”), as evidenced by OSORIO (US 7,009,064 B2, Issued, Mar. 7, 2006; hereinafter, “Osorio”), as applied to claims 1, 36-37, 41-45, 47-48 and 50-51, above, and further in view of ILEKTI (US 2013/0045261 A1, Publ. Feb. 21, 2013; on 10/02/2019 IDS; hereinafter, “Ilekti”).
The teachings of Blin, as set forth above, are hereby incorporated.  Blin teaches an exemplary lipstick embodiment containing (c) ozokerite (Blin, par. [0267], Ex. 7) and categorially teaches that suitable waxes include “a hydrocarbon-based wax, fluoro wax and/or silicone wax and may be of animal, plant, mineral or synthetic origin” (Blin, par. [0089]), e.g., “a wax chosen from beeswax, ozokerite, rice wax, carnauba wax, candelilla wax and microcrystalline waxes, and mixtures thereof” (Blin, par. [0092]).  However, Blin DOES NOT EXPRESSLY TEACH “sunflower seed wax” (i.e., a “second wax” of claim 38) as a suitable wax since it is well within the purview of the ordinarily skilled artisan to select a suitable wax.
Ilekti, for instance, teaches anhydrous foam comprising silica:
An anhydrous cosmetic composition in the foam form includes at least one pasty fatty substance in a content of between 10 and 50% by weight, at least one wax in a content of between 4 and 20% by weight, at least one nonvolatile oil in a content of between 40 and 70% by weight and silica in a content of between 3 and 15% by weight, the silica being present in the form of particles exhibiting a mean size of greater than or equal to 0.5 μm and preferably of less than 100 μm.
(Ilekti, title & abstract), wherein “A composition according to the invention can advantageously be a lipstick composition” (Ilekti, par. [0014]).  In this regard, Ilekti discloses suitable waxes 
[0109]	The waxes capable of being used in a composition according to the invention are chosen from waxes of animal, vegetable, mineral or synthetic origin and their mixtures which are solid at ambient temperature.  They can be hydrocarbon, fluorinated and/or silicone waxes.
[0110]	Preferably, use may in particular be made of hydrocarbon waxes, such as natural beeswax (or bleached beeswax), synthetic beeswax, carnauba wax, rice bran wax, such as that sold under the reference NC 1720 by Cera Rica Noda, candelilla wax, such as that sold under the reference SP 75 G by Strahl & Pitsch, microcrystalline waxes, paraffin waxes and ozokerite, polyethylene waxes or the sunflower seed wax sold by Koster Keunen under the reference sunflower wax.
Ilekti, par. [0109]-[0110].  It is noted that sunflower seed wax, which is taught by Ilekti as a wax (Ilekti, par. [0110]) for forming an anhydrous composition (Ilekti, title & abstract), such as a lipstick (Ilekti, par. [0014]), is sunflower seed wax of claim 38, which is the elected species of “second wax” of claims 1 and 36-38.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange Blin’s exemplary lipstick embodiment containing (c) ozokerite (Blin, par. [0267], Ex. 7), and substitute sunflower seed wax for ozokerite per Ilekti.  One would have been motivated to do so with a reasonable expectation of success since both Blin and Ilekti are concerned with similar problems in the art, namely the formulation of anhydrous compositions (Blin, par. [0172]-[0174]; Ilekti, abstract), e.g., lipsticks (Blin, par. [0002] & [0267]; Ilekti, par. [0014]), which contain waxes (Blin, par. [0087]-[0097]; Ilekti, par. [0109]-[0110]).  Further, it is well within the skill of the ordinary artisan to select suitable wax, for instance, “a hydrocarbon-based wax, fluoro wax and/or silicone wax and may be of animal, plant, mineral or synthetic origin.”  Blin, par. [0089].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results since Blin teaches suitable waxes including “a wax chosen from beeswax, ozokerite, rice wax, carnauba wax, candelilla wax and microcrystalline waxes, and mixtures thereof” (Blin, par. [0092]) and paraffin waxes (Blin, par. [0097]), while Ilekti, par. [0109]-[0110] teaches suitable waxes including “natural beeswax (or bleached beeswax), synthetic beeswax, carnauba wax, rice bran wax, [...], candelilla wax, [...], microcrystalline waxes, paraffin waxes and ozokerite, polyethylene waxes or the sunflower seed wax [..]” (Ilekti, par. [0110]), thereby establishing ozokerite and sunflower seed wax as equivalent waxes for forming lipsticks.  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
Thus, Blin and Ilekti render the requirement of claim 38 for “sunflower seed wax” obvious.
Claims 46 and 49 are rejected under 35 U.S.C. § 103(a) as being unpatentable over BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010; on 10/02/2019 IDS; hereinafter, “Blin”), as evidenced by OSORIO (US 7,009,064 B2, Issued, Mar. 7, 2006; hereinafter, “Osorio”), as applied to claims 1, 36-37, 41-45, 47-48 and 50-51, above, and further in view of ROSS (US 2012/0225106 A1, Publ. Sep. 6, 2012; hereinafter, “Ross”).
The teachings of Blin, as set forth above, are hereby incorporated.  However, to the extent that Blin DOES NOT TEACH a diaper cream per the requirements of claims 46 and 49:
46. ([...]) The composition of claim l, wherein the composition is not an antiperspirant or a lip balm.
[...]
49. ([...]) The composition of claim 1, wherein the composition is a diaper cream.
such a formulation is well within the purview of the ordinarily skilled artisan.
Ross for instance, is directed to personal care compositions with suspended metal oxides, which includes “[e]xemplary products embraced by the invention include sunscreens, diaper rash preparations, and anti-pruritic substances in the form of a lotion, cream, ointment, or gel” (Ross, title & abstract) as well as lipstick (Ross, par. [0046]; Ross, claim 20).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Blin’s rearranged composition as a diaper rash preparation per Ross.  One would have been motivated to do so with a reasonable expectation of success since both diaper rash preparations and lipsticks are known formulations for suspended metal oxides.  Blin, par. [0178]; Ross, abstract.
Thus, the prior art renders claims 46 and 49 obvious.


Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 36-37 and 41-51 are rejected on the ground of nonstatutory double patenting over claims 1-2, 5-6 and 9 of US Patent 10,470,998 to Lesniak et al., hereinafter “‘998 Patent,” matured from copending US Application No. 15/512,591.  
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a stick composition containing components (a), (b), (c) and (d), whereby claims 1-2, 5-6 and 9 of the ‘998 Patent anticipate claims 1, 36-37 and 41-51.  

Conclusion
Claims 1, 36-38 and 41-51 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611